Citation Nr: 1039661	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  03-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1957.

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2010, on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

The Veteran requested a hearing at the VA Central Office in 
connection with his claim, but submitted an October 2003 written 
statement withdrawing his hearing request.  38 C.F.R. § 20.704(d) 
(2009).

The Board observes that, in April 2010, the issue of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a back disability was referred to the 
Agency of Original Jurisdiction (AOJ) for appropriate 
action.  As the claims file does not reflect any 
development of this issue, it remains REFERRED to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has been diagnosed with degenerative back disease, 
but he is not shown to have a back disability due to any event or 
incident of his service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
degenerative back disease are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete his claims.  

The Veteran was notified in an October 2009 letter regarding what 
information and evidence was needed to substantiate his claim for 
a low back disability.  A letter dated September 2007 advised the 
Veteran of how VA assigns disability ratings and effective dates 
in compliance with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As such, the Board finds that the duty to 
notify has been met.  

This case was remanded in April 2010 for the AMC to attempt to 
collect early (prior to 1993) VA treatment records and to provide 
the Veteran with a VA examination.  The claims file reflects that 
the AMC made multiple attempts to collect the records sought, but 
the records were not available.  In accordance with the remand, 
the Veteran was notified in a July 2010 letter that the prior VA 
treatment records could not be located.  An examination was 
conducted in August 2010.  Thus, the Board finds that all actions 
and development directed in the April 2010 remand have been 
substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-
47 (1999),  see Hood v. Shinseki, 23 Vet. App. 295 (2009) 
(Reaffirming that the mere fact that the Board did not obtain the 
specific report previously requested in Board remand is not 
necessarily a violation of Stegall, if expert opinion otherwise 
obtained was sufficient to address the relevant inquiry); D'Aries 
v. Peake, 22 Vet.App. 97 (2008) (substantial compliance, not 
strict compliance, is required under Stegall).
  
The Board observes that a portion of the Veteran's service 
treatment records are not associated with the claims file.  
However, the RO has made multiple efforts - seeking alternate 
sources of records by making requests through the Personnel 
Information Exchange System (PIES) and asking the Veteran for 
additional information and any records in his possession, per 
Washington v. Nicholson, 19 Vet. App. 362 (2005)-  to obtain 
these records, but received confirmation in May 2008 that no 
records existed as a result of a fire at the National Personnel 
Records Center (NPRC).  As the response indicated that the 
records could not be reconstructed, it is reasonably certain that 
further efforts to obtain service treatment records would be 
futile.  38 U.S.C.A. § 5103A (2009).  When, as here, the service 
records cannot be located, through no fault of the Veteran, VA 
has a "heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying the 
benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

After having carefully reviewed the record on appeal, the Board 
has determined that the notice and assistance requirements of 
VCAA have been satisfied with respect to the issue decided 
herein.  However, the Veteran, through his authorized 
representative, contended in an October 2010 brief that VA had 
not satisfied the duty to assist, or the terms of the April 2010 
remand, because the August 2010 examination was conducted by a 
nurse practitioner rather than a specialist.  The Board notes 
that the April 2010 remand did not direct that the examination be 
conducted by an examiner with any specific credentials.  While 
the VA Adjudication Procedure Manual M21-1 (M21-1) (now M21-1MR) 
states, in pertinent part, that examination reports should be 
signed by a physician, the M21-1MR also states that examinations 
may be conducted by nurse practitioners.  M21-1MR III, iv, 3, D, 
18, a.  

Although the M21-1MR states that when an examination is conducted 
by a nurse practitioner a physician must review and sign the 
report, that section of the M21-1MR has not been held to be 
substantive (although certain provisions of the M21-1 have been 
found to contain binding substantive rules (see Hamilton v. 
Derwinski, 2 Vet. App. 671, 675 (1992)), 38 C.F.R. § 19.5 (2009) 
provides that, generally, "[t]he Board is not bound by 
Department manuals, circulars, or similar administrative 
issues").  

The Veteran, through his authorized representative, also 
contended in the October 2010 brief that VA had "neglected its 
duty to assist in the development of the claim" because the 
examiner did not provide the requested medical opinion.  The 
August 2010 examination report reflects that the examiner stated 
that an opinion could not be made without resort to speculation 
and provided a rationale for that statement.  The Board notes 
that a medical opinion which concludes that an etiological 
explanation cannot be furnished without resort to speculation may 
fulfill the duty to assist when supported by clinical data or 
other rationale.  See Bloom v. West, 13 Vet. App. 185, 187 
(1999).  

As the August 2010 examiner provided a rationale for stating that 
an opinion could not be rendered without resort to speculation, 
the Board finds that the duty to assist has been met.  Hood v. 
Shinkseki, 23 Vet. App. 295 (2009) (In claim alleging VA 
negligence in medical care, holding that where physician's 
opinion that it was "impossible, in retrospect" to reach 
medical conclusion of cause of claimant's illness in VA medical 
facility was "at best, equivocal" and insufficient to support 
such nexus); see Polovick v. Shinseki, 23 Vet.App. 48 
(2009)(Holding doctor's statement that veteran's brain tumor "may 
well be" connected to Agent Orange exposure was speculative); 
Bloom v. West, 12 Vet.App. 185, 187 (1999) (noting that the use 
of the term "could," without other rationale or supporting data, 
is speculative); Goss v. Brown, 9 Vet.App. 109, 114 (1996) 
(noting that the use of the phrase "could not rule out" was too 
speculative to establish medical nexus); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992) (holding that medical opinions are 
speculative and of little or no probative value when a physician 
makes equivocal findings such as "the veteran's death may or may 
not have been averted").
 
The Board further finds that all available evidence pertinent to 
the claim has been obtained and there is sufficient medical 
evidence on file in order to make a decision.  The Veteran has 
been given ample opportunity to present evidence and argument in 
support of his claim.  There is no indication that there exists 
additional evidence to obtain or any additional notice that 
should be provided since there is a sufficient basis upon which 
to find that a reasonable person could be expected to understand 
what was needed to substantiate the claim.  Thus any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but only such 
evidence as is relevant must be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).


Service Connection

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The Veteran seeks service connection for a low back disability.  
The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against the 
claim and, as such, it must be denied.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden, 381 F.3d at 1167; Hickson v. West, 12  Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  Demonstration of continuity 
of symptomatology is an alternative method of establishing the 
second and third Shedden/Caluza elements of 38 C.F.R. § 
3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 
v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  


Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Veteran alleged on his initial claim for service connection 
that he experienced a back injury during service in "1955 or 
1956" for which he received in-service treatment.  His service 
separation examination does not reflect any back disability.  The 
Veteran stated that he received medical treatment for his back 
beginning in March 1967.  A March 1980 letter from a private 
physician states that the Veteran was seen seven (7) times in 
1970, once in 1978, twice in 1979, and twice in 1980 for a 
"spinal-health problem."  The letter does not provide a 
diagnosis or, more critically, discuss the etiology of the 
problem.  A September 1993 treatment note reflects that the 
Veteran was seen for complaints of back problem.

A December 2000 letter from the Veteran's wife (to Senator Byrd) 
states that he injured his back during service -initially during 
a basic training exercise and then re-injury while on duty in 
Alaska- and thereafter experienced "constant" problems with the 
discs in his back, requiring spinal surgery in 1980.  A December 
2000 letter by the Veteran (to Senator Byrd) again states that he 
experienced back injuries during service that later required 
surgical correction, but caused him continued pain.  

A March 2001 letter from a former coworker states that he 
observed the Veteran experiencing problems with his back when 
they began working together in 1957 (the year of his discharge 
from service).  Another March 2001 letter from another former 
coworker stated that the Veteran experienced back pain at work 
(1962 to 1973) and did not lift heavy objects.  A 1963-to-1964 
former coworker submitted a March 2001 letter that he frequently 
heard the Veteran complain of back pain.  Yet another March 2001 
letter from another former coworker observed that the Veteran 
both seemed to experience back problems on the job from 1971 to 
1977 and had frequently explained that he injured his back during 
service and the injury was easily aggravated.  

In July 2002, the Veteran authored a letter stating that he 
injured his back during service and had experienced problems 
since that time; a January 2003 note from his wife states that he 
first injured his back in basic training in Georgia (received no 
treatment) and re-injured it in Alaska (was prescribed pain 
medication and three days of bed rest).

In July 2008, another former coworker submitted another statement 
that he worked with the Veteran in 1963, 1964, and from 1966 to 
1969, and heard him complain about his back.

However, the first VA treatment note of record for "back 
problems" is dated September 1993.  An October 1993 treatment 
record observes that he underwent disc removal surgery in 1980 at 
a VA facility in West Virginia.  A July 1999 private medical 
record states that his past medical history included a 
laminectomy and having a "cyst removed from the spine in 1970."  
The Veteran was observed to have a medical history of surgery of 
the lower lumbar spine in an August 1999 VA treatment note.  An 
August 1999 private treatment note reflects that the Veteran had 
received prior back surgeries and experienced a ruptured disc.  A 
July 2000 private medical treatment note states that MRI revealed 
lumbar degenerative disc disease.  

In August 2000, the Veteran received a VA bone scan showing 
increased uptake in the lumbosacral region.  September 2000 scans 
revealed degenerative changes in the cervical spine and in the 
lumbosacral spine.  

VA treatment records show that he reported an increase in back 
pain in October 2000 and chronic low back pain in February 2001.  
A separate treatment record indicates that the Veteran was 
informed in February 2001 that he had a "bony infarct" in the 
sacrum as the result of radiation that was resulting in back 
pain.  

In April 2001, the Veteran was examined for eligibility for aid 
and attendance benefits.  The examination report reflects that 
his prostate cancer had metastized to his back resulting in 
degenerative changes.

An April 2001 private treatment note states that the Veteran was 
experiencing bone pain as a result of fractures caused by 
radiation therapy for cancer.  A February 2002 private treatment 
note observes the Veteran's prior medical history of metastic 
bone disease.  A February 2002 VA treatment note states that the 
Veteran's chronic back pain may be related to his radiation 
therapy.  An April 2002 MRI revealed mild degenerative disc 
disease of the lumbar spine and a June 2002 VA treatment note 
reflects that the Veteran reported back pain.  An April 2002 VA 
treatment note lists the Veteran's diagnosis as chronic low back 
pain secondary to degenerative disc disease; he was seen again in 
June 2002 for complaints of back pain.

In July 2002, the Veteran wrote to VA reporting that he had 
experienced back problems since service.  A September 2002 VA 
examiner opined that the Veteran's current back problems were the 
result of stress fractures due to radiation therapy.  The 2002 
examination report observes that the Veteran also had spinal 
lesions, due to metastasis of his cancer, prior to radiation 
therapy.

A February 2003 VA treatment note again shows a diagnosis of 
degenerative disc disease; chronic sacral and pelvic pain are 
noted as complications of external beam radiation.  A July 2005 
physical therapy note observes that the Veteran reported "many 
years" of back pain; upon physical examination the Veteran was 
noted to have sporadic pain occurring in patterns that are not 
normally seen with lumbosacral spine pathology. 

His degenerative disc disease is described as severe in a January 
2006 VA note; evidence of metastatic disease was also noted.  The 
note states that bone scans show osteoarthritic changes, but no 
areas of malignancy.  A June 2006 note states that his low back 
pain is secondary to disc disease.

As noted above, the Veteran was afforded a VA examination in 
August 2010.  The examination report reflects review of the 
claims file and the Veteran's contention that he injured his back 
while moving heavy platforms in service, experiencing pain ever 
since.  The examiner diagnosed degenerative disease of the back, 
noting that prior radiologic studies showed severe degeneration 
at L4-S1.  On the basis that the service separation examination 
report did not show any back problem and there was no evidence of 
a diagnosed back condition until many decades after service, the 
examiner stated that a medical opinion (as to whether the 
Veteran's current back disability was related to his reported in-
service injury) could not be rendered without resort to 
speculation. 

The record does not reflect any competent medical evidence of a 
nexus between the Veteran's current degenerative disc disease and 
his active duty service.  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises.  Such evidence also includes statements contained in 
authoritative writings, such as medical and scientific articles 
and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  Although the Veteran is competent to report the 
circumstances of his service, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Here, the Veteran 
has reported experiencing back injuries during service and he has 
provided multiple lay statements attesting that he experienced 
back pain following service.  However, pain alone does not, in 
and of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

Although there are treatment records pertaining to a back 
disability (as shown by the March 1980 letter from a private 
physician), treatment did not begin until approximately 13 years 
after discharge from service and there was no diagnosis of record 
of degenerative joint disease until July 2000.  Treatment records 
also indicate that the Veteran received treatment for a spinal 
cyst in 1970 and for a ruptured spinal disc in 1980, but there is 
no medical evidence relating either condition to service.  As 
noted above, some medical evidence relates the degenerative 
spinal changes to metastasis of cancer and the results of 
radiation therapy.  The 2010 examiner noted that, due to the lack 
of documentation of an in-service injury, no opinion could be 
rendered as to the possible existence of an etiological 
relationship between the current degenerative joint disease and 
service without resort to speculation.  Under VA regulations and 
Court decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (2007); 
see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).

When making evidentiary determinations, it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing to Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  Here, the record is devoid of any evidence that the 
Veteran's current degenerative joint disease is the result of an 
in-service injury.  The Veteran has reported experiencing back 
pain since service resulting in degenerative disc disease and, 
although he is competent to report the circumstances of his 
service and his symptoms, laypersons are generally not capable of 
opining on matters of medical causation.  Routen, 10 Vet. App. 
186.  There is no evidence that the Veteran's reported in-service 
injury resulted in more than chronic pain and, as noted, service 
connection cannot be granted for pain alone.  Sanchez-Benitez, 13 
Vet. App. at 285.

As there is no medical evidence relating the Veteran's current 
degenerative back diagnosis to any incident of his military 
service, the claim must be denied.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
service connected claims denied above, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


